Name: Commission Regulation (EEC) No 299/83 of 31 January 1983 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 2 . 83 No L 35 / 11Official Journal of the European Communities COMMISSION REGULATION (EEC) No 299/83 of 31 January 1983 on the delivery of various consignments of slammed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, skimmed-milk powder and butteroil as food aid (5), as last amended by Regulation (EEC) No 3474/80 (6); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down;Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1), as last amended by Regulation (EEC) No 1183/82 (2), and in particular Article 7 (5 ) thereof, Whereas Articles 2 (2) of Regulations (EEC) No 1399/81 and (EEC) No 1037/82 specify that, provided the normal development of prices on the market is not disturbed, the supply of skimmed-milk powder as food aid shall be ensured by the buying in of skimmed-milk powder on the Community market if the quantities available from public stocks are insufficient to meet the required amount or if they do not have the characteristics necessary for their particular destination; whereas skimmed-milk powder should now be bought on the open market to secure the necessary supplies, the condition in respect of quality being fulfilled and the quantities involved not being so large as to disturb the normal development of prices on the market; Having regard to Council Regulation (EEC) No 1399/81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme (3), and in particular Article 6 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,Having regard to Council Regulation (EEC) No 1037/82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programmed), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION: Whereas, under the food-aid programmes adopted by the Council Regulations specified in Annex I, certain third countries and beneficiary organizations have requested the delivery of the quantities of skimmed-milk powder set out therein; Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies specified in Annex I shall deliver skimmed-milk powder as food aid on the special terms set out therein. Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (*) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (*) OJ No L 140, 20. 5 . 1982, p. 1 . (3 ) OJ No L 141 , 27. 5 . 1981 , p. 1 . (4 ) OT No L 120, 1 . 5 . 1982, p. 1 . (5) OJ No L 43 , 15 . 2. 1977, p. 1 . (6) OJ No L 363 , 31 . 12 . 1980, p . 50. No L 35 / 12 Official Journal of the European Communities 7 . 2 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member Sates. Done at Brussels, 31 January 1983 . For the Commission - Poul DALSAGER Member of the Commission 7 . 2 . 83 Official Journal of the European Communities No L 35 / 13 ANNEX 1 ( ») Consignment A B (EEC) No 1037 / 82 ( 1982 programme) (EEC) No 1038 / 82 World Food Programme See Annex II 114 tonnes French 390 tonnes German Intervention stock 1 . Application of Council Regu ­ lations: ( a ) legal basis (b ) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging 9 . Delivery period . 0 . Stage and place of delivery . 1 . Representative of the beneficiary responsible for reception ( 4 ) [ 2 . Procedure to be applied to determine the costs of supply . 3 . Expiry of the time limit for submission of tenders Entry into intervention stock after 1 April 1982 See Annex II Delivery in March 1983 Community port of loading operating a regular service with the recipient country Tender 12 noon on 21 February 1983 No L 35 / 14 Official Journal of the European Communities 7 . 2 . 83 Consignment C D E 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1038 / 82 2 . Beneficiary World Food Programme 3 . Country of destination Angola Syria Mozambique 4 . Total quantity of the con ­ signment 120 tonnes 525 tonnes 150 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in March 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12. Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 February 1983 7. 2 . 83 Official Journal of the European Communities No L 35 / 15 Consignment F G 1 . Application of Council Regu ­ lations: ( a) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2 . 3 . Beneficiary Country of destination ^ Arab Republic of Egypt 4 . Total quantity of the con ­ signment 2 000 tonnes (*) 2 000 tonnes (') 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) ( 7 ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Egypt' 9 . Delivery period Loading in March 1983 10. Stage and place of delivery Community port of loading operating a regular service with the recipient country (*) 11 . Representative of the beneficiary responsible for reception (* ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 February 1983 No L 35 / 16 Official Journal of the European Communities 7 . 2 . 83 Consignment H I (EEC) No 1037 / 82 ( 1982 programme) (EEC) No 1038 / 82 International Committee of the Red Cross El Salvador 150 tonnes 150 tonnes 1 . Application of Council Regu ­ lations : ( a ) legal basis (b ) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging Will result from application of the procedure referred to in point 12 Bought on the Community market limited to the following countries : Denmark, Ireland and the United Kingdom ( 5 ) A red cross 10 x 10 cm and, in letters at least 1 cm high , the following inscription : 'ELS 17 / 'ELS 18 / followed by : Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del ComitÃ © internaciÃ ³nal de la Cruz-Roja / Destinado a la distribuciÃ ³n gratuita / Acajutla' Loading in March 1983 Port of unloading Acajutla (deposited on the quay or on lighters ) ICRC DelegaciÃ ³n , c / o Cruz-Roja salvadoreÃ ±a, centro de Governio 17 , Calle Poniente y avenida Henri Dunant, San Salvador ( 10 ) ( n ) 9 . Delivery period 10 . Stage and place of delivery 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 21 February 1983 7 . 2 . 83 Official Journal of the European Communities No L 35 / 17 Consignment K 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2 . Beneficiary International Committee of the Red Cross 3 . Country of destination Ethiopia 4 . Total quantity of the con ­ signment 70 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and /or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following inscription : 'ETH 51 / Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution' 9 . Delivery period Delivery as soon as possible and at the latest 28 February 1983 10 . Stage and place of delivery Port of unloading Assab (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) ICRC Delegation , PO Box 5701 , Addis Ababa , Ethiopia ( n ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 35 / 18 Official Journal of the European Communities 7 . 2 . 83 Consignment L M 1 . Application of Council Regu ­ lations: I (a ) legal basis (EEC) No 1037/ 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2. Beneficiary World Food Programme 3 . Country of destination Liberia See Annex II 4 . Total quantity of the con ­ signment 42 tonnes 197 tonnes 5 . Intervention agency responsible for delivery British German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock Bought on the Community market 7 . Special characteristics and/or packaging ( 3) Entry into intervention stock after 1 April 1982 ( 5 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 28 February 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 7. 2 . 83 Official Journal of the European Communities No L 35 / 19 Consignment N 1 . Application of Council Regu ­ lations : I ( a ) legal basis (EEC) No 1037/ 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2. Beneficiary f Honduras 3 . Country of destination J 4 . Total quantity of the con ­ signment 1 000 tonnes ( 6 ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market limited to the following countries: Denmark, Ireland and the United Kingdom 7 . Special characteristics and/ or packaging ( 3 ) ( s ) 8 . Markings on the packaging 'Leche en polvo / Descremada con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Honduras / Para distribuciÃ ³n gratuita' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1983 10 . Stage and place of delivery Port of unloading Puerto Cortes (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4 ) Consuplane, Edificio Altos Banco Atlandida , Calle real de ComayaguÃ «la DC, (tel . 228738 / 227001 ; telex 1222 ) 12. Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 February 1983 No L 35 / 20 Official Journal of the European Communities 7 . 2 . 83 Consignment O 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2 . 3 . Beneficiary Country of destination j Niger 4 . Total quantity of the con ­ signment 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) ( s ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la Communaut6 6conomique europÃ ©enne &amp; la r6publique du Niger' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1983 10 . Stage and place of delivery Delivered to Niamey 11 . Representative of the beneficiary responsible for reception ( 4 ) Industrie laitiÃ ¨re de Niamey (Olani) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 February 1983 7. 2 . 83 Official Journal of the European Communities No L 35 / 21 Notes: (*) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. (2 ) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities . (3 ) Only in the case of delivery ' to the port of unloading' and 'free at destination' (see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77). (4) Other than those set out in the Annex to Regulation (EEC) No 625/78 (see Article 6 (2 ) of Regulation (EEC) No 303 /77). ( 5) The vitamin A content of the skimmed-milk powder must be at least 5 000 international units per 100 grams. The vitamin D content for the skimmed-milk powder must be at least 500 international units per 100 grams. The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk be of pharmaceutical quality and produced for human consumption. The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks. The vitamin-enriched skimmed-milk powder must be manufactured not more than one month before the date of issue of the control certificate referred to in Article 8 ( 1 ) of Regulation (EEC) No 303/77. (6) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes (see Article 14 (2 ) of Regulation (EEC) No 303 /77). ( 7) The skimmed-milk powder must be obtained by the process 'low-heat temperature, expressed whey protein nitrogen, not less than 6 mg/gm' and correspond to the characteristics specified in Annex I to Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978 , p. 19). (8 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . (9) The bill of lading must contain the following information: 'NOTIFY-ADDRESS : (a ) Consignee. (b ) DelegaciÃ ´n del CICR, Hotel El Salvador Sheraton, PO Box 06-1068 , San Salvador.' ( 10) The successful tenderer shall send to the beneficiary's agent, on delivery, a certificate of origin, a health certificate and a pro forma invoice stating: ' los productos mencionados llegan a El Salvador como donativo al pueblo de este paÃ ­s. SegÃ ºn el acuerdo de sede firmado el 12 de septiembre de 1980 (Article 11 ) el Gobierno autoriza su introducciÃ ³n libre de todo tipo de impuestos '. ( n) A copy of the dispatch documents should be sent to the following address : Delegation of the European Economic Community, PO Box 5570, Addis Ababa. No L 35 / 22 Official Journal of the European Communities 7 . 2 . 83 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie XapaKrnpion6&lt;; Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ­Ã ´Ã ±Ã  Lot Designation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) LOVOXIKT^ ÃÃ ¿Ã Ã ³Ã Ã ·Ã Ã ± TT|&lt;; ÃÃ ±Ã Ã Ã ­Ã ´Ã ±Ã  (oe t6vou&lt;;) Total quantity ( in tonnes) Quantity totale du lot (en tonnes ) Quantity totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Mepitc6c; ÃÃ ¿Ã Ã ³Ã Ã ·Ã Ã µ? (oe T6VOU&lt;;) Partial quantities ( in tonnes) Quantity partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger  Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã º Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung 'EvÃ ´Ã µÃ ¾Ã · Ã µÃÃ ­ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ­Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 114 84 World Food Programme Mauritius Mauritius 511 EXP / Dried skimmed milk , non-enriched / Port Louis / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme 30 World Food Programme Guinea Guinea 2089 / EXP / Dried skimmed milk, non-enriched / Conakry / Gift of the European Economic Community / Action of the World Food Programme B 390 150 World Food Programme Egypt Egypt, AR 2499 / Dried skimmed milk, non-enriched / Alexandria / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme 240 World Food Programme South Yemen South Yemen 2265 EXP / Dried skimmed milk , non-enriched / Aden / Gift of the European Economic Community / Action of the World Food Programme C 120 120 World Food Programme Angola Angola 2326 / Dried skimmedmilk, enriched / Luanda / Gift of the European Economic Community / Action of the World Food Pro ­ gramme D 525 525 World Food Programme Syria Syria 2418 EXP / Dried skimmed milk, enriched / Lattakia / Gift of the European Economic Community / Action of the World Food Programme E 150 30 World Food Programme Mozambique Mozambique 2382 / Dried skimmed milk , enriched / Maputo / Gift of the European Economic Community / Action of the World Food Programme 75 World Food Programme Mozambique Mozambique 2382 / Dried skimmed milk , enriched / Beira / Gift of the European Economic Community / Action of the World Food Programme 20 World Food Programme Mozambique Mozambique 2382 / Dried skimmed milk, enriched / Nacala / Gift of the European Economic Community / Action of the World Food Programme 7 . 2 . 83 Official Journal of the European Communities No L 35 / 23 Parti Bezeichnung der Partie XapaKTTipioii6&lt;; TT)&lt;; ÃÃ ±Ã Ã Ã ­Ã ´Ã ±Ã  Lot Designation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen)  Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã ³Ã Ã ·Ã Ã ± -Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ­Ã ´Ã ±Ã  (oe t6vouq) Total quantity ( in tonnes) Quantity totale du lot (en tonnes ) Quantity totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) MÃ µÃ Ã ¹Ã ºÃ ­Ã  jtoa6nrte&lt;; (oe T6VOU(;) Partial quantities ( in tonnes ) Quantity partielles (en tonnes) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger  Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã Ã Ã Ã ± ÃpooÃ iÃ Ã ¼oÃ º Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung 'EVSEI^TI Ã µÃÃ ­ tinÃ Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ­Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking E 25 World Food Programme Mozambique Mozambique 2382 / Dried skimmed milk , enriched / Pemba / Gift of the European Economic Community / Action of the World Food Programme L 42 42 World Food Programme Liberia Liberia 2256 / Dried skimmed milk, non enriched / Monrovia / Gift of the European Economic Community / Action of the World Food Programme M 197 30 World Food Programme Gambia Gambia 625-III / Dried skimmed milk , enriched / Banjul / Gift of the European Economic Community / Action of the World Food Programme 120 Programme alimentaire mondial Centrafrique CAR 2312 / Lait ecr6me en poudre vitamin^ / Brazzaville / Don de la Communaut6 6co ­ nomique europ6enne / Action du Programme alimentaire mondial 47 World Food Programme Djibouti Djibouti 2611 / Dried skimmed milk, enriched / Djibouti / Gift of the European Economic Community / Action of the World Food Programme